 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   GRANT B. RABENN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-00082-KJM
12
                                  Plaintiff,            GOVERNMENT’S WITNESS LIST
13
                            v.                          DATE: October 29, 2020
14                                                      TIME: 10:00 a.m.
     MATTHEW KEYS,                                      COURT: Hon. Kimberly J. Mueller
15
                                 Defendant.
16

17
            As of October 27, 2020, the government intends to call the following witnesses in the evidentiary
18
     hearing in the above-captioned case:
19
                   United States Probation Officer Miriam Olea
20
                   United States Probation Officer Terry Ginsberg
21
                   FBI Special Agent Heriberto Cadena
22
                   Tom Couzens
23
                   Guinnevere King
24
            The government reserves the rights to call additional witnesses, and to omit listed witnesses,
25
     depending on the state of the evidence.
26

27

28

      GOV. WITNESS LIST                                  1
     Dated: October 26, 2020       MCGREGOR W. SCOTT
 1                                 United States Attorney
 2
                                   /s/ PAUL HEMESATH
 3                                 PAUL HEMESATH
                                   Assistant United States Attorney
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     GOV. WITNESS LIST         2
